DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s amendments and arguments filed 23 December 2021 have been entered and fully considered. 
Applicant argues that Makower and Cohn do not teach a guide funnel positioned adjacent the deflection surface. However, guide funnels are well known in the catheter art, as illustrated by Hart et al (see rejections below).
Applicant argues that Makower and Cohn and Miller do not teach a catheter with a square cross-section. The Examiner agrees, and has made a new rejection in view of Griffin et al (see rejections below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6,190,353 to Makower et al in view of US 5,380,224 to Cohn et al, further in view of US 9,675,378 to Hart et al.

    PNG
    media_image1.png
    273
    683
    media_image1.png
    Greyscale
In the specification and figures, Makower discloses the apparatus as claimed by Applicant. With regard to claims 1-3, 9-18, a first delivery catheter 101a with a lumen therethrough and a side aperture, a first curved deflection surface, and a first magnetic alignment element 57a, connected to a curved atraumatic tip. Makower further discloses a second receiving catheter 101b with a lumen and a second side aperture, second curved deflection surface, and second magnetic alignment element 57b connected to a second curved atraumatic tip. The apparatus further comprises a guidewire 103, and the first and second alignment elements arrange the apertures to provide a pathway for the guidewire through the first and second catheters (see FIG 5D and accompanying text). 

    PNG
    media_image2.png
    197
    341
    media_image2.png
    Greyscale
In an embodiment, Makower discloses that the catheters may comprise magnets within the lumen, or outer periphery, of the catheter as shown in FIG 5L, as annotated by the Examiner, right. Accordingly, Makower discloses the apparatus as claimed by Applicant.
With regard to the limitations drawn to multiple attraction elements in each catheter, Cohn discloses a dual catheter system for creating anastomoses comprising an arterial catheter 200 with attraction elements 228a and 
With regard to the “guide funnel,” Hart discloses an implantable catheter with a funnel shaped entry to guide an instrument into the catheter (see column 2, lines 38-42). Accordingly, it would have been obvious to a person having ordinary still in the art at the time of filing to add a funnel shaped element as disclosed by Hart to the catheter suggested by the prior art in order to guide an instrument into position, as taught by Hart. 
With regard to claim 17, Makower discloses an embodiment in which a catheter may be provided a guide funnel shape to direct the guidewire in the desired direction (see FIG 6D’). It would have been obvious to provide the known funnel configuration disclosed by Makower on the receiving catheter, since Makower discloses and illustrates the shape as helpful in directing wire advancement.
With regard to claim 71, Makower does not disclose a guidewire lumen as part of one of the catheters. However, Cohn discloses a two catheter anastomosis system with lumens and attraction elements and an auxiliary lumen 84 in cutting tool 80 that allows a wire 86 to pass therethrough (see column 16 line 63 to column 17, line 5). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to add an auxiliary lumen as disclosed by Cohn to the catheter system disclosed by Makower in order to allow passage of a wire through the catheter, as taught by Cohn. 

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,190,353 to Makower et al in view of US 5,830,224 to Cohn et al, further in view of US 2004/0193140 to Griffin et al.

Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10 January 2022